Citation Nr: 1236507	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-17 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam.  Among his awards and decorations, the Veteran earned the Combat Infantryman Badge (CIB).

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded by the Board in March 2010.  In pertinent part, the Board denied the claim addressed on the title page of this decision in June 2011.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in February 2012.  In February 2012, the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2011 decision, to the extent that it addressed the claim addressed on the title page of this decision, and remanded the claim to the Board. 

In a letter dated in June 2012, the Veteran advised the Board that the medical evidence he was submitting with respect to the claim for service connection for tinnitus was also relevant to reopen a claim for service connection for hearing loss disability.  He requested that the medical evidence and his statement be referred to the Agency of Original Jurisdiction (AOJ).   The Board's June 2011 denial of the claim for service connection for hearing loss is final, and the Board does not have jurisdiction over that issue.  Accordingly, the contention raised in the Veteran's June 2012 letter, and the attached medical opinion, is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the February 2010 Joint Motion for Partial Remand, the parties stated that the May 2010 VA examination was inadequate, in that it did not provide an adequate rationale for the conclusion that the Veteran's tinnitus was not related to his active service.  In particular, attention was drawn to the inconsistency between the examiner's statements regarding the etiology of tinnitus.  The examiner noted that tinnitus due to noise exposure or acoustic trauma is known to have an onset immediately or soon after the incident, and the examiner stated that the Veteran reported onset of tinnitus after an artillery fire incident.  The examiner concluded that, since tinnitus is subjective and cannot be measured objectively, it was less than likely that the Veteran's tinnitus was due to acoustic trauma.  The parties stated that the examiner's discussion "appears inherently contradictory."  The parties noted that the examiner referenced a lack of notation of tinnitus in the service treatment records.  The Joint Motion further noted, however, that a rationale based on lack of notation in service treatment records is not an adequate analysis for the Board to consider and weigh against contrary evidence.  

Under the doctrine of law of the case, the Board is bound by the findings contained in the February 2012 Court Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claims).  Hence, pursuant to the "law of the case" doctrine, the February 2012 Court Order granting the February 2012 Joint Motion for Remand requires that the Board remand the case back to the RO in order to comply with the Joint Motion for Remand that had found that the May 2010 VA examination was inadequate and that another VA examination was, therefore, necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (that states that "once the Secretary undertakes the effort to provide [a medical opinion], even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any alternative records which might substantiate his claim for service connection for tinnitus, especially records proximate to his service discharge, during the period from 1970 to 1987.  Records such as history or physical examinations in connection with hospital admissions, insurance examination reports, statements from lay individuals, and the like, could be relevant to the claim.  

2.  Obtain all VA and non-VA treatment records developed between May 2010 and the present.  The Veteran must identify and then sign the appropriate releases in order for the RO to obtain any relevant non-VA treatment records identified by the Veteran.

3.  After all development described above has been conducted, the appeal should be returned to the examiner who conducted the May 2010 VA examination, if available.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should review the Veteran's service treatment records, records related to the Veteran's post-service employment and recreational noise exposure, reports of hearing examinations conducted by U.S. Steel from 1987 to 1994, the reports of July 2006 and May 2010 VA examinations, the Veteran's September 2005, June 2007, and February 2011 statements, and a May 2012 private medical opinion, among other relevant information.  Review relevant evidence obtained during the course of the Remand.  Conduct any necessary diagnostic testing.  Address the following:

(a) Is it is at least as likely as not that the Veteran's current complaints of tinnitus were incurred during service, or are due to or the result of noise exposure in service, or have been manifested chronically and continuously since the Veteran's service?  

If the examiner cannot resolve the question of whether a disability due to tinnitus was incurred during or as a result of the Veteran's service, the examiner should state why speculation would be required.    

The medical basis for all opinions expressed should be discussed for the record.  The examiner, in expressing an opinion, should use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.  

5.  When development has been conducted, readjudicate the appeal.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



